Citation Nr: 0837537	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  06-37 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel

INTRODUCTION

The veteran had active service from January 1968 to November 
1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming, that denied entitlement to service connection for 
PTSD, bilateral hearing loss, as well as solar keratosis, 
arthritis of the bilateral shoulders elbows and hands, and a 
respiratory disorder.

In May 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of his testimony is associated with the claims 
file.  At the hearing, the veteran withdrew from appellate 
status the issues of entitlement to service connection for 
solar keratosis, bilateral arthritis of the shoulders, elbows 
and hands, and service connection for a respiratory disorder.  
As such, those issues were dismissed as withdrawn by the 
Board in October 2007.  The issues of entitlement to service 
connection for bilateral hearing loss and PTSD were remanded 
back to the RO, via the Appeals Management Center (AMC) for 
additional development.  


FINDINGS OF FACT

1.  It is at least as likely as not that the veteran's 
bilateral hearing loss was incurred as a result of in-service 
acoustic trauma.  

2.  The veteran did not engage in combat with an enemy of the 
United States of America.

3.  The veteran's claimed in-service stressors have not been 
verified by official military records, and there is no 
credible supporting evidence of record that the appellant's 
claimed in-service stressors occurred to support a diagnosis 
of PTSD.

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
hearing loss have been met.  38 U.S.C.A. §§ 1110 7104 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.385 (2007).

2.  The criteria for entitlement to service connection for 
PTSD have not been met.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in August and October 2005.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

Although the notification did not advise the veteran of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the claim of service 
connection for PTSD is denied, so no new disability rating or 
effective date for award of benefits will be assigned.  
Accordingly, any defect with respect to that aspect of the 
notice requirement is rendered moot.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  That notwithstanding, the RO sent 
the veteran a subsequent duty-to-assist letter in December 
2007 that specifically notified the veteran regarding the 
assignment of disability ratings and effective dates for any 
grant of service connection.  

Regarding the hearing loss claim, there is no prejudice to 
the veteran regardless of any defect in the content or timing 
of the notice because that claim is granted, and the RO will 
have an opportunity to provide additional notice to the 
veteran before the initial rating and effective date are 
assigned for that grant of service connection.  

Moreover, the notices provided to the veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
veteran, in his May 2007 hearing testimony, has demonstrated 
his understanding of the evidentiary requirements.  The 
veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations when appropriate, obtained medical opinions as 
to the etiology and severity of disabilities, and afforded 
the veteran the opportunity to give testimony before the 
Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

The veteran seeks service connection for bilateral hearing 
loss and PTSD.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as hearing 
loss (an organic disease of the nervous system) to a degree 
of 10 percent within one year from the date of termination of 
such service, establishes a rebuttable presumption that the 
disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies at 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of those 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  Even though disabling 
hearing loss is not demonstrated at separation, a veteran 
may, nevertheless, establish service connection for a current 
hearing disability by submitting evidence that a current 
disability is related to service.  Hensley v. Brown, 5 Vet. 
App. 155 (1993).

The veteran's service medical records are negative for 
findings or complaints of hearing loss.  An audiogram at the 
induction examination in May 1967 showed hearing within 
normal limits bilaterally.  The November 1971 discharge 
examination did not contain audiogram results; however it 
indicated a score of 15/15 on whispered voice test.  

The veteran's personnel records, including his DD Form 214 
reveal that the veteran did not engage in combat with the 
enemy and there is no specific indication that he was 
otherwise exposed to acoustic trauma during service.  The 
veteran served aboard Naval ships in the waters off the coast 
of Vietnam.  The veteran testified at his personal hearing in 
May 2007 that his duties aboard the ship(s) included battle 
stations in a gun mount and on the signal bridge, and he 
recalled a couple of incidents when he was exposed to 
acoustic trauma aboard those ships after which his ears rang 
for long periods of time.  The veteran testified that he was 
not afforded hearing protection during service, but that he 
did wear hearing protection for all post-service noise 
exposure that included hunting and working at a machinist at 
an aircraft company.  

At a VA examination in June 2008, the veteran reported that 
he first noticed a hearing loss during service.  Puretone 
testing on examination revealed a mild sloping to moderately 
severe sensorineural hearing loss bilaterally.  Speech 
testing was in good agreement with those results.  Word 
recognition scores were excellent.  The examiner reviewed the 
veteran's claims file and noted that no hearing loss was 
noted at the time of discharge in 1971, per the whispered 
voice test, and the veteran had no treatment for hearing loss 
until 1996.  Nevertheless, the examiner specifically noted 
that the whispered voice test is not the best or most 
accurate test of hearing acuity.  Based on the veteran's 
reports of hearing loss during service, the lack of accuracy 
of the whispered voice test, and a review of the claims file, 
the examiner opined that the veteran's hearing loss was at 
least as likely as not caused by or a result of military 
service.  

There is no contradictory opinion of record.  

Based on the foregoing, and resolving all doubt in the 
veteran's favor, service connection for hearing loss is 
warranted.  In essence, the VA examiner agreed that the 
veteran was exposed to acoustic trauma during service, and at 
least some component of the veteran's hearing loss was as 
likely as not due to that exposure.  Although the examiner 
was unable to determine the extent of the in-service noise-
induced hearing loss, the fact remains that the weight of the 
evidence supports at least some in-service noise-induced 
hearing loss.  

Moreover, the veteran can attest to factual matters of which 
he had first-hand knowledge, e.g., experiencing pain in 
service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  In this case, there 
is no reason to doubt the veteran's assertions that he 
noticed a decrease in his hearing during service.  Lay 
evidence is one type of evidence that must be considered and 
competent lay evidence can be sufficient in and of itself.  
The Board, however, retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

In sum, the veteran has provided competent lay evidence 
indicating in-service noise exposure and decreased hearing.  
It is well-established that a whispered voice test is not an 
accurate measure of hearing acuity, and a VA examiner opined 
that the veteran's hearing loss was at least as likely as not 
incurred during service.  

Resolving all doubt in the veteran's favor, service 
connection for bilateral hearing loss is warranted.


PTSD

The criteria necessary to establish service connection for 
PTSD differ from that necessary to establish service 
connection for other psychiatric disabilities.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  Although service 
connection may be established based on other in-service 
stressors, the following provisions apply for specified in-
service stressors as set forth below:

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).

Where VA determines that the veteran did not engage in 
combat, the veteran's lay testimony, by itself, will not be 
sufficient to establish the alleged stressor.  Instead, the 
record must contain service records or other independent 
credible evidence to corroborate the veteran's testimony as 
to the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  Those service records which are available must 
support and not contradict the veteran's lay testimony 
concerning the noncombat stressors.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  In this regard, VA "is not required to 
accept doctors' opinions that are based upon the appellant's 
recitation of medical history."  Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995).

The veteran's DD Form 214 and other personnel records in the 
claims file do not show that the veteran engaged in combat 
with the enemy.  The veteran did not receive a military award 
that denotes participation in combat, and the veteran was not 
injured in combat.  

Similarly, the veteran's service medical records are negative 
for complaints, findings or diagnosis of PTSD and they do not 
reveal that the veteran was treated for a combat-related 
injury.  The veteran asserted that his PTSD began after 
service in Vietnam; however, the medical records in the 
claims file do not show that the veteran was treated for, or 
complained of, symptomatology typically associated with PTSD 
such as insomnia, depression, excessive worry, loss of 
memory, or nervous trouble of any sort until many years 
following discharge from service.  

VA outpatient treatment records from 2005 show a diagnosis of 
PTSD.  An August 2005 VA outpatient mental health clinical 
note reveals that the veteran reported being shot at, but not 
wounded, while stationed on destroyers off the coast of 
Vietnam.

On his stressor statement, received at the RO in October 
2005, the veteran reported that he was shot at while on post 
at a 3-inch gun on or about August 1968.  About that same 
time, he witnessed a pilot land in a tree after an F-4 
bailout, and subsequently get shot to death by the enemy.  
The veteran also reported that his ship was shot at in 
December 1969 by artillery from Tiger Island off the coast of 
Vietnam.  The veteran reported seeing an aircraft crash on 
take off from a carrier and the only thing remaining of the 
pilot was his left hand.  On his third tour of duty, the 
veteran reportedly encountered mig aircraft and they were 
able to shoot down two migs.  

Pursuant to the Board's October 2007 remand instructions, the 
RO attempted to verify the veteran's alleged stressors.  
Responses from the National Archives and the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR, or 
CURR), now known as the Army & Joint Services Records 
Research Center (JSRRC) included summaries of events that 
took around the times in question based on a review of ships 
logs.  These summaries did not provide corroborating evidence 
that the veteran's claimed in-service occurred.  In essence, 
the gathered materials and research did not show that the 
ships on which the veteran served came under attack by the 
enemy, or that his ship knocked down MiG aircraft by Tarter 
missiles in 1971.  The other claimed stressors were too vague 
to attempt to corroborate.  

As the veteran did not engage in combat with the enemy, 
corroboration of the veteran's claimed stressors is necessary 
to support a diagnosis of PTSD.  In order for a stressor to 
sufficiently support a diagnosis of PTSD, a person must have 
been exposed to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others, and the 
person's response involved intense fear, helplessness, or 
horror.

The record in this case reflects that the veteran has a 
diagnosis of PTSD; however, the diagnosis is not based on any 
corroborated stressor related to service. 

There is no evidence that the veteran engaged in combat with 
the enemy.  The veteran has not provided verifiable 
stressors, and none of the veteran's claimed stressors have 
been independently corroborated.  

Although the veteran's claims file reveals that he is being 
treated for PTSD at a VA medical facility, service connection 
may not be granted for PTSD unless all of the requirements of 
38 C.F.R. § 3.304(f) have been fulfilled, including credible 
supporting evidence of the occurrence of the claimed 
stressors on which the diagnosis of PTSD was based by the 
psychiatrist, psychologist, or other mental health 
professional who rendered it.  The diagnosis of PTSD which 
the appellant received years after his separation from active 
service, by itself, does not entitle him to an allowance of 
service connection for PTSD in the absence of any credible 
supporting evidence of record y of his claimed in-service 
stressors.

The current PTSD diagnosis does not conform to the DSM-IV 
criteria and no probative weight may be assigned to any 
diagnoses of PTSD based on the veteran's unsupported account 
of combat participation or uncorroborated stressors.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for PTSD 
is not warranted.



ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for PTSD is denied.  





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


